PER CURIAM.
A reversal is sought in this ease because of the overruling of a motion of the plaintiff in error, the defendant below, “to strike out all of the oral evidence,” and because of the action of the court in giving and refusing instructions to the jury. The last-mentioned rulings are not subject to be reviewed, because none of them was excepted to. The above-mentioned motion was made after the admission, without objection, so far as the record shows, of much ■oral evidence, some'at least of which was plainly admissible. Manifestly the overruling of that motion was not reversible error.
No reversible error bein'g shown by the record, the judgment is affirmed.